NEWS RELEASE Exhibit 99.1 Vanguard Natural Resources Reports Record Adjusted EBITDA, Production and Proved Reserves for 2009 and Provides Positive Outlook on 2010 HOUSTON—March 3, 2010Vanguard Natural Resources, LLC (NYSE: VNR) ("Vanguard" or "the Company") today reported financial and operational results for the full year and fourth quarter ended December 31, 2009 and provided financial and operational guidance for Mr. Scott W. Smith, President and CEO, commented, “In the face of a very challenging environment for the domestic oil and gas sector and the overall economy, Vanguard achieved excellent results on behalf of its unitholders in 2009. During the year we successfully closed two accretive acquisitions in our core operating areas, both of which were funded primarily with proceeds from equity offerings.
